ITEMID: 001-94084
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BORODKIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1949 and lives in Deputatskiy, the Republic of Sakha (Yakutiya).
5. In the 1990s the applicant subscribed to a State savings scheme which would entitle him to receive a VAZ car in 1993. He paid the car’s full value but never received the car.
6. On 13 February 2003 he received a partial compensation in the amount of 18,538.20 Russian roubles (RUB) equal to 13.35% of the car value.
7. The applicant brought the court action against the authorities, seeking to recover the monetary value of the State promissory notes for purchasing of a car.
8. On 30 June 2003 the Ust-Yanskiy District Court of the Sakha Republic (Yakutiya) allowed the applicant’s action against the Government and awarded him RUB 120,428.80 as the full car value less the amount already paid in February 2003. The award was to be paid at the expense of the Federal Treasury.
9. On 28 July 2003 the Supreme Court of the Sakha (Yakutiya) Republic upheld the judgment and it became final. The award remained unenforced.
10. On 19 September 2003 the Ministry lodged a request for supervisory review of the case with the Presidium of the Supreme Court of the Sakha (Yakutiya) Republic.
11. On 15 July 2004 the Presidium quashed the judgment of 30 June 2003 and the appeal decision of 28 July 2003 on the ground of a violation of the substantive law and delivered a new judgment in which it dismissed the applicant’s claim in full.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
